Citation Nr: 1646920	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease due to herbicide exposure.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to October 1971 and from September 1974 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; therefore, he is presumed to have been exposed to herbicides during active service.

2.  The evidence is at least evenly balanced as to whether the Veteran has ischemic heart disease as defined in the applicable regulation that is treated with medication. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for ischemic heart disease on a presumptive basis have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.
II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for certain specified diseases, including ischemic heart disease, may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (a) (West 2014); 38 C.F.R. §§ 3.307 (a)(6)(ii), 3.309(e) (2015).  As defined by 38 C.F.R. § 3.309 (e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309 (e).  Note (2) of 38 C.F.R. § 3.309 (e) indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id.  

In this case, the evidence shows that the Veteran served in Vietnam during the prescribed time period and is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (a)(6)(iii).

VA requested a medical opinion regarding the nature of the Veteran's claimed heart disability.  A December 2010 VA examiner noted that the Veteran did not have a history of myocardial infarction or congestive heart failure, and that he did not take medication for "diagnosed condition."  However, a June 2001 VA cardiology note indicates a prior cardiovascular history of myocardial infarction and congestive heart failure, and also noted several heart medications.   Additionally, an August 2003 VA emergency room physician note indicated a history of coronary artery disease status post myocardial infarction one year prior.  Moreover, an April 2012 pre-anesthesia assessment note indicates "Angina, stable, occurring since 1997."  The Board also observes that VA medical treatment records reflect prescriptions of Lisinopril and Aspirin for his heart since 1995, Nitroglycerin since 2000, and Metoprolol since 2008.

As noted above, the definition of ischemic heart disease as defined by VA regulations includes both stable angina and "old myocardial infarction."  See 38 C.F.R. § 3.309(e).  Given the evidence of record indicating stable angina and old myocardial infarction, as well as the Veteran's current treatment plan which includes several prescribed medications for his heart, the evidence is at least in equipoise as to whether the Veteran has been diagnosed with ischemic heart disease as defined in the applicable regulation that has manifested to a compensable degree.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Diagnostic Code 7006 (10 percent rating is assigned for continuous medication required for myocardial infarction).  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and he is presumed to have been exposed to herbicides during active service, presumptive service connection is warranted for ischemic heart disease.  See 38 U.S.C.A. §§ 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for ischemic heart disease is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


